DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed July 13, 2022. Claims 1-19 have been amended. Claim 20 is cancelled. Claim 21 has been added. Claims 1-19 and 21 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “the term ‘abstract’ refers to a level of specificity of the claims, and not to a particular category of subject matter that the claims involves. The question of whether the claims are directed to an abstract idea is a question of whether the claims are so broadly written as to constitute an attempt to monopolize more than the inventor has actually invented.” (Page 12 of Applicant’s response) The Examiner respectfully disagrees. Applicant appears to be arguing the issue of preemption. Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
Furthermore, as explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract.
Applicant submits that generating a consumer profile as a 3-dimensional array and using the consumer profile to generate auto-replenishment recommendations improves accuracy and are additional features beyond the abstract ideas (pages 13-14 of Applicant’s response). The Examiner respectfully disagrees. Aside from the general application of generic processing elements, a 3-dimensional array may be evaluated by a human as it simply relates three items of data, for example. As to improving the accuracy of auto-replenishment recommendations, this asserted improvement may be gleaned from a human performing the underlying analysis presented in the claims. Improving the decision-making process is an example of an improvement that may fall within the scope of the details of the abstract ideas. It is not innate to the integration of any additional elements and their specific operations. Applicant makes a similar argument on page 21 of Applicant’s response and the Examiner maintains her position that the asserted improvement may be achieved without the use of technology since the improvement is a result of the details of the claimed invention that are interpreted as abstract ideas.
	Applicant’s arguments do not address any specific operations of additional elements recited in the claims. Applicant references the McRO and Finjan decisions (pages 15-17 of Applicant’s response); however, the Examiner does not see how these decisions and their respective technological improvements are relevant to the claims at hand in the instant application. 
	Applicant further submits that the claims present a specific manner of providing auto-replenishment recommendations to a consumer (page 17 of Applicant’s response). Again, the details of providing auto-replenishment recommendations to a consumer fall within the scope of the abstract ideas identified in the rejection and, as explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the buySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract.
	Applicant cites various claim limitations and submits that they impose a meaningful limit on providing auto-replenishment recommendations (page 19 of Applicant’s response); however, these cited claim limitations speak to details of the abstract ideas (as explained in the rejection under 35 U.S.C. § 101). Applicant fails to persuasively explain how the additional elements do anything more than generally implement the abstract ideas and provide a general link to technology in the claims. 
	On page 22 of Applicant’s response, Applicant submits that “the claims are directed to a non-conventional and non-generic arrangement of computer components that includes ‘significantly more’ than any abstract concept.” Applicant has not provided any evidence of this assertion. For example, Applicant does not reference specific claim language, much less claim language referring to particular additional elements and any corresponding steps/functions that perform more than general processing operations, for example.
	Regarding the art rejections, Applicant submits that the prior art does not address details of generating a 3-dimensional array (pages 23-24 of Applicant’s response). The Bakalash reference has been introduced into the rejections in order to help address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “techniques for generating a consumer auto-replenishment profile, in real time, that is based on inputs from the consumer, on product information, and on retailer and manufacturer data to develop an auto-replenishment shopping cart for the consumer that may be customized with alternative products and tailored shipping time frames” (Spec: ¶ 11) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Article of Manufacture (claims 1-7, 21), Apparatus (claims 8-14), Process (claims 15-19)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite: 
[Claim 1]     receiving, from an e-commerce merchant, consumer data related to purchases made via a consumer shopping cart over a set time period; 
     receiving retailer data for the e-commerce merchant for the set time period; 
     receiving product data for the e-commerce merchant for the set time period, the product data comprising at least categorization data for each purchase of the purchases made;  
     generating a consumer profile as a 3-dimensional array from the consumer data, retailer data, and the product data; 
     determining, from the consumer profile, at least one category of product and a frequency of purchase; 
     determining a consumer auto-replenishment basket for the consumer shopping cart, for the set time period, the consumer auto-replenishment basket comprising at least one product of the at least one category of product and a replenishment frequency for that at least one product based on the frequency of purchase; 
     providing information about the consumer auto-replenishment basket to a consumer associated with the consumer shopping cart for approval; and Serial No.: 17/126,841_2_Atty Docket No.: REP.P0004USAtty/Agent: Elliott Y Chenupon receiving approval from the consumer, initiating the consumer auto-replenishment basket at the e-commerce merchant.  
[Claim 2]     wherein the consumer data comprises at least an inventory of the consumer purchased goods and services, wherein the inventory includes a list of goods, a quantity of goods and services purchased, and associated pricing paid for the goods and services.  
[Claim 3]     wherein the retailer data comprises at least an inventory of the goods and services provided, stock volume, product shipping information, and manufacturing and shipping lead times.  
[Claim 4]     wherein the product data comprises at least a description of products and services that includes pricing, use, description, specifications and performance characteristics.  
[Claim 5]     wherein the at least one product is based on the consumer profile established over the set time period, wherein the at least one product is routed to the consumer in the information about the consumer auto-replenishment basket.  
[Claim 6]     wherein the for a time period that is immediately preceding the set time period, wherein the at least one product is identical to one or more products included in the purchases made.  
[Claim 7]     wherein the acts further comprise: receiving updates to at least one of the consumer data, the retailer data, or the manufacturer data; and updating the consumer profile that is based on the at least one of the updated consumer data, retailer data, or manufacturer data.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to marketing practices (e.g., suggesting products for auto-replenishment and offering discounts to a consumer), which are examples of marketing and business relations (i.e., organizing human activity).
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The article of manufacture claims include one or more non-transitory computer readable media storing computer-executable instructions that, when executed, cause one or more processors to perform acts. The apparatus claims include one or more processors and memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform acts. The process claims specify, in the preamble, that the method is “computer-implemented.” The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 31-36, 41).  
The claims also generally receive, store, and/or output (e.g., send) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US 2018/0365753) in view of Bakalash et al. (US 6,434,544).
[Claim 1]	Fredrich disclose one or more non-transitory computer readable media storing computer-executable instructions that, when executed, cause one or more processors to perform acts (¶¶ 35, 93-103) comprising:
	receiving, from an e-commerce merchant, consumer data related to purchases made via a consumer shopping cart over a set time period (¶ 90 – Patterns of usage are discerned based on actual product usage rates, including during a particular season; As seen in Fig. 1, the system sends and receives relevant information through a merchant computing system. Various merchants may use the system (¶¶ 42-44). Frequency and periodicity of past orders are evaluated (¶ 46), which means that historical transactions are evaluated during a time period up until the present. Furthermore, seasons may be seen as set time periods. The fact that the system may electronically access and evaluate this consumer data means that it was received. A shopping cart refers to any items purchased and/or considered for purchase. Actually purchased items are understood to have been part of a consumer’s shopping cart, or an equivalent thereof, prior to purchase; ¶ 47 – Consumer information, such as consumer, product purchase, and merchant information, may be provided by at least one of the merchant computing systems);
	receiving retailer data for the e-commerce merchant for the set time period (¶ 90 – Patterns of usage are discerned based on actual product usage rates, including during a particular season; As seen in Fig. 1, the system sends and receives relevant information through a merchant computing system. Various merchants may use the system (¶¶ 42-44). Frequency and periodicity of past orders are evaluated (¶ 46), which means that historical transactions are evaluated during a time period up until the present. Furthermore, seasons may be seen as set time periods. The fact that the system may electronically access and evaluate this consumer data means that it was received; ¶ 47 – Consumer information, such as consumer, product purchase, and merchant information, may be provided by at least one of the merchant computing systems);
	receiving product data for the e-commerce merchant for the set time period, the product data comprising at least categorization data for each purchase of the purchases made (¶ 90 – Patterns of usage are discerned based on actual product usage rates; As seen in Fig. 1, the system sends and receives relevant information through a merchant computing system. Various merchants may use the system (¶¶ 42-44). Frequency and periodicity of past orders are evaluated (¶ 46), which means that historical transactions are evaluated during a time period up until the present. Furthermore, seasons may be seen as set time periods. The fact that the system may electronically access and evaluate this consumer data means that it was received. Specific product consumption data may be tracked, as seen in ¶¶ 44, 50, 90; ¶¶ 43-44, 46-48, 51, 54, 64 – A classification/type and/or characteristics may be associated with a product/item, including in regard to a transaction between a merchant and consumer);
	generating a consumer profile from the consumer data, retailer data, and the product data (¶ 53 – “Other users’ patterns of purchasing, using, ordering, or reordering of the same item (e.g., same brand of vitamin A at the same merchant) or equivalent item (e.g., different brands of vitamin A at the same or different merchants) may also be used to predict a time of distribution. For example, consider that user 144 is replenishing an item, such a vitamin A tablets, at a merchant X. However, there may be negligible information to predict a usage rate (or a time of distribution) for that item at merchant X. Therefore, other users’ patterns of reordering vitamin A at another merchant, merchant Y, may be used to form a predicted time of distribution for use in purchasing vitamin A tablets at merchant X.”; ¶¶ 43-44, 46-48, 50-51, 53-54, 64, 88, 110, 144 – A user’s profile and/or account information incorporates transaction data correlating the user (consumer) data, retailer (merchant) data, and product data);
	determining, from the consumer profile, at least one category of products and a frequency of purchase (¶ 53 – “Other users’ patterns of purchasing, using, ordering, or reordering of the same item (e.g., same brand of vitamin A at the same merchant) or equivalent item (e.g., different brands of vitamin A at the same or different merchants) may also be used to predict a time of distribution. For example, consider that user 144 is replenishing an item, such a vitamin A tablets, at a merchant X. However, there may be negligible information to predict a usage rate (or a time of distribution) for that item at merchant X. Therefore, other users’ patterns of reordering vitamin A at another merchant, merchant Y, may be used to form a predicted time of distribution for use in purchasing vitamin A tablets at merchant X.”; ¶¶ 43-44, 46-48, 50-51, 53-54, 64, 88, 110, 144 – A user’s profile and/or account information incorporates transaction data correlating the user (consumer) data, retailer (merchant) data, and product data; Frequency and periodicity of past orders are evaluated (¶ 46); ¶¶ 43-44, 46-48, 51, 54, 64 – A classification/type and/or characteristics may be associated with a product/item, including in regard to a transaction between a merchant and consumer);
	determining a consumer auto-replenishment basket for the consumer shopping cart, for the set time period, the consumer auto-replenishment basket comprising at least one product of at least one category of product and a replenishment frequency for that at least one product based on the frequency of purchase (¶¶ 150, 154 – A frequency and/or periodicity at which an item is purchased is indicative of consumer auto-replenishment basket information; ¶ 90 – Patterns of usage are discerned based on actual product usage rates; As seen in Fig. 1, the system sends and receives relevant information through a merchant computing system. Various merchants may use the system (¶¶ 43-44). Frequency and periodicity of past orders are evaluated (¶ 46), which means that historical transactions are evaluated during a time period up until the present. Furthermore, seasons may be seen as set time periods; figs. 2, 4, 7, 9, ¶ 82 – A likely period of time for depletion of a particular type of item (e.g., based on an item classification) may be predicted and this information may be used to suggest auto-replenishment options to a consumer);
	providing information about the consumer auto-replenishment basket to a consumer associated with the consumer shopping cart for approval (figs. 2, 4, 7, 9, ¶ 82 – A likely period of time for depletion of a particular type of item (e.g., based on an item classification) may be predicted and this information may be used to suggest auto-replenishment options to a consumer);
	upon receiving approval from the consumer, initiating the consumer auto-replenishment basket at the e-commerce merchant (figs. 2, 4-7, 9, ¶ 82 – A likely period of time for depletion of a particular type of item (e.g., based on an item classification) may be predicted and this information may be used to suggest auto-replenishment options to a consumer; ¶ 43; ¶¶ 84-87 – Merchants may be informed of any changes in delivery instructions, including of a recurring delivery).
	As discussed above, Fredrich generates a consumer profile from the consumer data, retailer data, and the product data; however, Fredrich does not explicitly disclose that the consumer profile is generated “as a 3-dimensional array from the consumer data, retailer data, and the product data.” Fredrich does discloses that “data may be stored in various types of data structures including, but not limited to databases, data repositories, data warehouses, data stores, or other data structures configured to store data in various computer programming languages and formats in accordance with various types of data schemas such as SQL, MySQL, NoSQL, DynamoDB™ from Amazon® Web Services, Inc. of Seattle, Wash., FMP, Oracle®, relational or unstructured, or others, without limitation or restriction to any particular instance or implementation.” (Fredrich: ¶ 95) Bakalash discloses that three-dimensional data structures, including multidimensional databases (MDDB), databases in a MOLAP system, Cartesian cubes, etc., may be used to store aggregated information in three-dimensional arrays and stored information may include data related to time, products, manufacturers, market performance, consumer behaviors, etc. (Bakalash: abstract, col. 4: 11-22, col. 9: 12-29, col. 19: 4-50). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fredrich such that the consumer profile is generated “as a 3-dimensional array from the consumer data, retailer data, and the product data” since Fredrich is open to using various types of data structures and in order to reap the benefits of multidimensional (e.g., three-dimensional) data structures, including improved flexibility, scalability, and speed (as suggested in col. 19: 19-40 of Bakalash). Additionally, Bakalash discloses known data structures and Fredrich is open to the use of various data structures. The Examiner submits that the substitution of one type of data structure (e.g., one storing related data as a 3-dimensional array) for another would have been well within the technical capability of those skilled in the art and would have yielded predictable and expected results before Applicant’s effective filing date.
[Claims 2-4]	As discussed in the rejection of the independent claim above, Fredrich discloses consumer data, retailer data, and product data. It is noted that the details of each data type, namely:
[Claim 2]	wherein the consumer data comprises at least an inventory of the consumer purchased goods and services, wherein the inventory includes a list of goods, a quantity of goods and services purchased, and associated pricing paid for the goods and services;
[Claim 3]	wherein the retailer data comprises at least an inventory of the goods and services provided, stock volume, product shipping information, and manufacturing and shipping lead times;
[Claim 4]	wherein the product data comprises at least a description of products and services that includes pricing, use, description, specifications and performance characteristics simply present non-functional description material which is not functionally involved in any manipulative steps of the invention and does not alter any recited structural elements; therefore, any differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability as the claimed invention fails to present a new and unobvious functional relationship between the descriptive material and the substrate, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B). For example, the particular details of the data content presented in claims 2-4 are not specifically relied upon to perform any manipulative steps of the invention. Looking at independent claim 1, the step of determining a consumer auto-replenishment basket for the consumer shopping cart only requires that the consumer auto-replenishment basket comprise “at least one product of the at least one category of product and a replenishment frequency for that at least one product based on the frequency of purchase.” The particular details of the data content recited in independent claim 1 are explicitly addressed by the prior art. Aside from the particular pieces of information used to make decisions (e.g., a determination) in independent claim 1, the additional data content details presented in claims 2-4 are not used for any specific, functional purposes. For example, the inventory and pricing information in claim 2 is not part of the specific decision process for determining a consumer auto-replenishment basket for the consumer shopping cart performed in independent claim 1. Similarly, the inventory, shipping, and manufacturing information in claim 3 is not part of the specific decision process for determining a consumer auto-replenishment basket for the consumer shopping cart performed in independent claim 1. The same analysis applies to the pricing, use, description, specifications, and performance characteristics data recited in claim 4; the nature of this data content does not affect any manipulative steps/functions of the invention. This supports the Examiner’s assessment that the content of the data in claims 2-4 is merely non-functional description material and does not serve to patentably distinguish claims 2-4 over the prior art.
[Claim 5]	Fredrich discloses wherein the at least one product is based on the consumer profile established over the set time period, wherein the at least one product is routed to the consumer in the information about the consumer auto-replenishment basket (figs. 1, 2; ¶¶ 39-41, 43, 49-50, 84-87, 90; ¶ 90 – Patterns of usage are discerned based on actual product usage rates, including during a particular season, and seasons are examples of set time periods; figs. 2, 4-7, 9, ¶ 82 – A likely period of time for depletion of a particular type of item (e.g., based on an item classification) may be predicted and this information may be used to suggest auto-replenishment options to a consumer).
[Claim 6]	Fredrich discloses wherein the for a time period that is immediately preceding the set time period, wherein the at least one product is identical to one or more products included in the purchases made (¶¶ 39-41, 43, 49-50, 84-87, 90; ¶ 50 – “replenishment of an exact brand name at a later date may be preferred by user 144 over substitution of a comparable other brand at an earlier date. Zone generator 119 may be configured to define a zone of time, which may be configurable or adjusted based on, for example, one or more of user preferences, an amount of time since a prior distribution (e.g., a prior purchase), one or more usage rates, units of depletion or depletion rate, etc. An example of a depletion rate is the rate at which 2 units of a product are depleted per unit time.”).
[Claim 7]	Fredrich discloses wherein the acts further comprise:
	receiving updates to at least one of the consumer data, the retailer data, or the manufacturer data (¶¶ 84-87 – Merchants may be informed of any changes in delivery instructions, including of a recurring delivery. Such changes update the consumer’s profile as well; ¶¶ 55, 62, 132 – Historical data and feedback may be used to detect patterns and adjustments may be made accordingly); and
	updating the consumer profile that is based on the at least one of the updated consumer data, retailer data, or manufacturer data (¶¶ 84-87 – Merchants may be informed of any changes in delivery instructions, including of a recurring delivery. Such changes update the consumer’s profile as well; ¶¶ 55, 62, 132 – Historical data and feedback may be used to detect patterns and adjustments may be made accordingly).
[Claims 8-14]		Claims 8-14 recite limitations already addressed by the rejections of claims 1-7 above; therefore, the same rejections apply. Furthermore, Fredrich discloses a system comprising one or more processors and memory having instructions stored therein, the instructions, when executed by the one or more processors, cause the one or more processors to perform the disclosed acts (Fredrich: ¶¶ 35, 93-103).
[Claims 15-19]	Claims 15-19 recite limitations already addressed by the rejections of claims 1-5 above; therefore, the same rejections apply.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US 2018/0365753) in view of Bakalash et al. (US 6,434,544), as applied to claim 1 above, in view of Licht et al. (US 2018/0204267).
[Claim 21]	Fredrich acknowledges that replenishment of a product may involve providing the exact same product as before and alludes to consumers not necessarily preferring a substitute, comparable product of another brand (Fredrich: ¶ 50). Fredrich does not explicitly disclose wherein the at least one product is an alternative to the one or more products included in the purchases made. Licht discloses that consumers may be encouraged to order a similar item of another brand by offering them a discount on the substitute brand (Licht: ¶ 104). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fredrich wherein the at least one product is an alternative to the one or more products included in the purchases made in order to encourage consumers to try different product brands within the same product category, thereby allowing for certain marketing strategies to be implemented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683